NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
      parties in the case and its use in other cases is limited. R.1:36-3.



                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-1677-15T2




IN THE MATTER OF NARESH RAJRAM,
MONTCLAIR STATE UNIVERSITY.


           Argued May 9, 2017 - Decided          May 26, 2017

           Before Judges Reisner and Mayer.

           On appeal from the New Jersey Civil Service
           Commission, Docket No. 2015-1669.

           Eugenie F. Temmler argued the cause for
           appellant Naresh Rajram (Rabner Baumgart Ben-
           Asher & Nirenberg, P.C., attorneys; Ms.
           Temmler, of counsel and on the briefs).

           Beth N. Shore, Deputy Attorney General, argued
           the cause for respondent Montclair State
           University (Christopher S. Porrino, Attorney
           General, attorney; Melissa Dutton Schaffer,
           Assistant Attorney General, of counsel; Ms.
           Shore, on the brief).

           Christopher S. Porrino, Attorney General,
           attorney   for   respondent   Civil   Service
           Commission (Pamela N. Ullman, Deputy Attorney
           General, on the statement in lieu of brief).
PER CURIAM

     Petitioner Naresh Rajram appeals the determination of the

Civil Service Commission (Commission) upholding the decision of

the administrative law judge (ALJ) terminating his employment with

Montclair State University (University).          We affirm.

     The facts giving rise to the termination of petitioner's

employment with the University are detailed in the ALJ's written

decision dated October 1, 2015.        We summarize the ALJ's findings

to explain our disposition of this appeal.

     Petitioner was a senior building maintenance worker employed

by the University.    He was accused of unbecoming conduct toward a

female student, A.P., who resided in a University dormitory.1 A.P.

reported petitioner's unwelcome and harassing behavior to the

University,   which   issued   a   notice    of    disciplinary   action.

Petitioner requested a hearing and the matter was referred to the

Office of Administrative Law (OAL).

     At the OAL hearing, A.P. described the improper conversations

and unwelcome conduct initiated by petitioner.         A.P. alleged that

petitioner took her cellphone without permission and used it to

call his phone in order to obtain her cellphone number; sent text

messages to A.P. without her consent; and asked A.P. to go with


1
  We shall refer to the female student as A.P. to protect her
privacy.

                                   2                              A-1677-15T2
him to a bar and for ice cream.             A.P. declined petitioner's

overtures and ignored his unwanted text messages.           Petitioner also

allegedly asked A.P. personal questions about her relationship

with a former boyfriend and made other inappropriate inquiries.

A.P. testified that she had an exam on the evening she received

petitioner's   text    messages.      She   was   scared    and    upset   by

petitioner's text messages, rendering her unable to focus on the

exam, which she failed.

     In   response    to   A.P.'s   accusations    during    the   hearing,

petitioner claimed A.P. made up the allegations and text messages.

In addition to the testimony of A.P. and petitioner, the ALJ heard

from several University employees.       He also reviewed screen shots

of the text messages allegedly sent to A.P. by petitioner.

     In his decision, the ALJ described the demeanor of the

witnesses and made meticulous credibility determinations as to

testimony of each witness.          In assessing credibility, the ALJ

found that A.P. had no reason to fabricate her story.               The ALJ

disbelieved the argument advanced by petitioner's attorney that

A.P. invented the incidents and text messages to justify her

failing the exam.     He also found it improbable that an otherwise

"A" student would have failed and exam, but for the unpleasant and

distressing encounters with petitioner.           The ALJ further noted

A.P.'s reluctance to ruin petitioner's career and reputation by

                                     3                              A-1677-15T2
reporting the incidents to the University and filing criminal

charges.    Overall, the ALJ deemed the testimony of A.P. to be more

credible than petitioner's testimony.

      Based    on    his   credibility      findings,        the   ALJ    concluded

petitioner     violated     University      policy     by    harassing      A.P.   in

violation of N.J.A.C. 4A:2-2.3(a)(6) (conduct unbecoming a public

employee).     The ALJ determined that asking an underage student to

a bar, taking a student's cellphone without permission, and seeking

personal      information    about   a       student        constituted     conduct

unbecoming a public employee.               The ALJ      reasoned that public

employees are required to act in a professional manner and refrain

from overly personal and harassing behavior.                       The ALJ found

petitioner's conduct toward A.P.:

            [M]ore reprehensible [because] an employee
            such as [petitioner] has access to the dorms
            where this female student live[d].       Such
            employees have a heightened responsibility of
            acting in a professional manner and refrain
            from acting in an overly personal and
            harassing behavior.    [Petitioner] breached
            that responsibility. The effect on [A.P.] was
            palpable as she was frightened and disturbed
            by the incident.   No student, especially as
            young and impressible as [A.P.] was, should
            have to be the victim of such harassing
            behavior.

      Having determined that petitioner violated University policy,

the   ALJ     then   considered   the       imposition       of    an    appropriate

punishment.     In assessing the penalty against petitioner, the ALJ

                                        4                                   A-1677-15T2
found petitioner's "reprehensible" conduct warranted petitioner's

termination.

     The Commission adopted the ALJ's findings and conclusions and

affirmed petitioner's termination as a University employee.

     On appeal, petitioner argues that the ALJ's findings were

unsupported    by   the   evidence.         Petitioner    also    contends    the

punishment     of    termination      was     arbitrary,       capricious     and

disproportionate to the charge.

     Appellate      courts   have     "a    limited      role"    in   reviewing

administrative agency decisions.            Henry v. Rahway State Prison,

81 N.J. 571, 579 (1980).            We give deference to an agency's

determination unless the decision is arbitrary, capricious, or is

unsupported by substantial credible evidence in the record.                     In

re Herrmann, 192 N.J. 19, 27-28 (2007); Campbell v. Dep't. of

Civil Serv., 39 N.J. 556, 562 (1963).             We defer to an agency's

findings if they could reasonably have been reached on sufficient

credible evidence in the record, "considering 'the proofs as a

whole,' with due regard to the opportunity of the one who heard

the witnesses to judge . . . their credibility." In re Taylor, 158

N.J. 644, 656 (1999) (quoting Close v. Kordulak Bros., 44 N.J.

589, 599 (1965)).

     This     deferential    standard        applies      to     imposition    of

disciplinary sanctions as well.            Herrmann, supra, 192 N.J. at 28

                                       5                                A-1677-15T2
(citing Knoble v. Waterfront Comm'n of N.Y. Harbor, 67 N.J. 427,

431-32   (1975)).         When     reviewing    sanctions    imposed    by     an

administrative agency, "appellate courts should consider whether

the 'punishment is so disproportionate to the offense, in the

light of all of the circumstances, as to be shocking to one's

sense of fairness.'" In re Stallworth, 208 N.J. 182, 195 (2011)

(citing In re Carter, 191 N.J. 474, 484 (2007)).

      The ALJ's findings were based on his detailed credibility

determinations.       The ALJ concluded that A.P.'s version of the

events was more credible than petitioner's version of the events.

The ALJ determined that A.P.'s written statement to the police and

her   oral    statements     to    University    employees    regarding      the

incidents    did    not   differ   significantly    from    A.P.'s   testimony

during the hearing.         Additionally, the ALJ found A.P. did not

demonstrate animus toward petitioner.           Rather, the ALJ found A.P.

was concerned about petitioner's career and personal well-being.

      On the other hand, the ALJ found petitioner's testimony

incredible.        If petitioner was truly inquiring about "cricket

bats," as he claimed, the ALJ questioned why petitioner would have

contacted A.P. late at night.         In assessing petitioner's demeanor

during the hearing and his explanation of his encounters with

A.P., the ALJ concluded petitioner was less credible than A.P.



                                       6                               A-1677-15T2
     The Commission's termination of petitioner's employment was

based upon the ALJ's detailed findings that petitioner engaged in

conduct unbecoming an employee and that petitioner's behavior was

sufficiently       egregious.     Petitioner's           behavior     toward     A.P.

violated implicit standards of good behavior.                      See Hartmann v.

Police Dep't of Ridgewood, 258 N.J. Super. 32, 40 (App. Div. 1992).

His conduct was especially egregious given A.P.'s age and the fact

that petitioner confronted A.P. alone near A.P.'s dormitory room.

Petitioner's conduct made A.P. feel unsafe.                 The University has a

responsibility to ensure the safety of its students.                       Because

petitioner       never   acknowledged    any    impropriety         concerning   his

contacts with A.P., he failed to understand the importance of the

University's policy limiting employee interactions with students.

Based     upon    petitioner's   severe        and      egregious    conduct,    the

Commission concluded that petitioner was unsuitable for employment

at a public university, see In re Herrmann, supra, 192 N.J. at 33,

and termination was appropriate.

     Having reviewed the record, we conclude the Commission's

decision was based upon substantial credible evidence in the

record.     The Commission adopted the ALJ's detailed credibility

determinations       and   fact-findings.          We    further     conclude    that

petitioner's       termination    from       the     University      was   not    so



                                         7                                 A-1677-15T2
disproportionate to the offense in this case as to shock our sense

of fairness.     Stallworth, supra, 208 N.J. at 195.

     Affirmed.




                                  8                       A-1677-15T2